


110 HR 4007 IH: To amend the Immigration and Nationality Act to provide

U.S. House of Representatives
2007-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4007
		IN THE HOUSE OF REPRESENTATIVES
		
			October 30, 2007
			Ms. Zoe Lofgren of
			 California (for herself, Mr. Smith of
			 New Jersey, Ms. Loretta Sanchez of
			 California, and Mr. Tom Davis of
			 Virginia) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  citizenship for certain children of United States servicemen born overseas
		  during the Vietnam and Korean Wars.
	
	
		1.Short titleThis Act may be cited as the
			 Amerasian Paternity Recognition Act.
		2.Citizenship for
			 certain children of united states servicemen born overseas during the vietnam
			 and korean wars
			(a)In
			 generalTitle III of the Immigration and Nationality Act (8
			 U.S.C. 1401 et seq.) is amended by inserting after section 320 (8 U.S.C. 1431)
			 the following:
				
					321.Certain immigrants born in Korea, Vietnam, Laos, Kampuchea,
		  or Thailand; Conditions under which citizenship automatically
		  acquiredA person automatically becomes a citizen of
				the United States when the person is an alien lawfully admitted to the United
				States, and residing in the United States, having been issued an immigrant
				visa—
						(1)pursuant to a
				classification petition approved under section 204(f); or
						(2)under section 584 of the Foreign
				Operations, Export Financing, and Related Programs Appropriations Act, 1988 (8
				U.S.C. 1101 note), if the person was considered a principal alien pursuant to
				subsection (b)(1)(A) of such
				section.
						.
			(b)Clerical
			 amendmentThe table of contents of the Immigration and
			 Nationality Act is amended by inserting after the item relating to section 320
			 the following new item:
				
					
						Sec. 321. Certain immigrants born in
				Korea, Vietnam, Laos, Kampuchea, or Thailand; conditions under which
				citizenship is automatically
				acquired.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect 120 days after the date of the enactment of this
			 Act and shall apply to individuals who satisfy the requirements of section 321
			 of the Immigration and Nationality Act (as added by subsection (a)) before, on,
			 or after such date.
			
